 
 
I 
111th CONGRESS
1st Session
H. R. 3729 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Herger introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend section 31 of the Small Business Act with respect to awarding contract opportunities to qualified HUBZone small business concerns, and for other purposes. 
 
 
1.Awarding contract opportunitiesSection 31(b)(2)(B) of the Small Business Act (15 U.S.C. 657a(b)(2)(B)) is amended by striking shall and inserting may.   
 
